DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Stochastic neuron design using Conductive Bridge RAM” by Palma et al. (“Palma”).

	In regard to claim 1, Palma discloses:
1. A modulation device comprising: See Palma, at least Figs. 1 and 5, depicting modulation devices.
at least one memristive device, and See Palma, Fig. 1, depicting a memristive device. Also see Figs. 3 and 5, depicting utilization of a CBRAM.
a control block, See Palma, p. 97, left column along with the circuit of Fig. 5 which controls signal operation responsive to incoming signal pulses Vdd.
the modulation device having an equivalent conductance yi(t) produced by the at least one memristive device and See Palma, p. 96, top of left column, e.g. “CBRAM working principle relies on the reversible formation of a conductive filament (CF) through a solid electrolyte that results in transition to low and high resistance, respectively, which are referred to as set and reset processes.”
the control block having means for: 
receiving a clock signal and carrying out a first modification of the equivalent conductance yi(t) upon receipt of each clock signal, See Palma, p. 97, right column, e.g. “The delay element is used to perform the reset operation of the CBRAM device at the end of each neuron spike.”
receiving an input voltage pulse and carrying out a second modification of the equivalent conductance yi(t) upon receipt of each input voltage pulse, See Palma, p. 97, right column, e.g. “a nMOS transistor M1 to perform set operation.”
the first and second modifications being in opposite directions. This limitation is interpreted in view of p. 8, lines 11-16 of Applicant’s specification. See Palma, p. 96, top of left column, e.g. “CBRAM working principle relies on the reversible formation of a conductive filament (CF) through a solid electrolyte that results in transition to low and high resistance, respectively, which are referred to as set and reset processes.”


2. The modulation device according to claim 1, wherein the first modification in absolute value is strictly less than the second modification in absolute value. See Palma, Fig. 7(b).

	In regard to claim 3, Palma discloses:
3. The modulation device according to claim 1, wherein: 
the means of the control block for carrying out the first modification of the equivalent conductance yi(t) include means for emitting a pulse of a first type destined for the at least one memristive device, and See Palma, Fig. 5 “S2.” Also see related text.
the means of the control block for carrying out the second modification of the equivalent conductance yi(t) include means for emitting a pulse of a second type destined for the at least one memristive device. See Palma, Fig. 5 “S1.” Also see related text.

	In regard to claim 4, Palma discloses:
4. The modulation device according to claim 1, wherein the at least one memristive device is a CBRAM device or an OxRAM device. See Palma, p. 95, right column, e.g. “CBRAM.”

	In regard to claim 7, Palma discloses:
7. An artificial synapse comprising a modulation device according to claim 1. See Palma, Fig. 5 and p. 97, right columns, e.g. “synapse.”

	In regard to claim 9, Palma discloses:
9. A method for modulation by means of a modulation device according to claim 1, comprising: 
carrying by the control block the first modification of the equivalent conductance yi(t) upon receipt of each clock signal; See Palma, p. 97, right column, e.g. “The delay element is used to perform the reset operation of the CBRAM device at the end of each neuron spike.”
carrying by the control block the second modification of the equivalent conductance yi(t) upon receipt of each input voltage pulse. See Palma, p. 97, right column, e.g. “a nMOS transistor M1 to perform set operation.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Palma as applied to above, and further in view of U.S. Patent Application Publication 2014/0172762 by Suri et al. (“Suri”).

	In regard to claim 5, Palma does not expressly disclose:
5. The modulation device according to claim 1 comprising a plurality of memristive devices producing the equivalent conductance yi(t) and wherein the means of the control block for carrying out the first and second modifications of the equivalent conductance yi(t) include means for receiving an instruction from a pseudo random number generator. However, this is taught by Suri. See Suri, Fig. 1, along with ¶ 0040, e.g. “A plurality of input neurons 101, 102, 103, 104 are connected to a plurality of output neurons 110, 120 by way of a plurality of artificial synapses 111, 112, 113, 114, 121, 122, 123, 124. An artificial synapse may be formed by means of a memristive component.” Also see ¶ 0075, e.g. “In a stochastic system, using a pseudo-random number generator 207, 320, 520 is one way to introduce the LTP and LTD probabilities and thus implement the learning rule, an STDP learning rule for example.” It would have 

	In regard to claim 6, Palma does not expressly disclose:
6. The modulation device according to claim 1, comprising a plurality of memristive devices producing the equivalent conductance yi(t) and wherein the means of the control block for carrying out the first and second modifications of the equivalent conductance yi(t) include means for emitting pulses destined for the plurality of memristive devices in such a way that the plurality of memristive devices are placed in a particular operating mode in which they have an internal stochasticity, said pulses being determined by choosing a combination of the following parameters: pulse width, pulse rise and decay times, pulse amplitude. However, this is taught by Suri. See Suri, ¶ 0049, 0083 and 0089-0091, e.g. “A random number generator 207 may be used with the aim of implementing, in a portion of the memory circuit, any type of probabilistic or stochastic learning rule, such as for example an STDP rule”; “An example of an intrinsic characteristic is the intrinsic switching probability, also called the stochasticity, of the memory cells, a necessary characteristic of the nanoscale resistive memory devices (a.k.a memristive components) that can be employed in systems of the neuromorphic type”; “pulse width; rise and fall time of the pulse; and amplitude of the pulse.” It would have been obvious to one of ordinary skill in the art before the effective filing date of 

In regard to claim 8, Palma discloses the limitations of claim 7. Palma does not expressly disclose:
8. An artificial neural network comprising at least one first artificial neuron able to emit an input voltage pulse and connected to a second artificial neuron by an artificial synapse according to claim 7. However, this is taught by Suri. See Suri, Fig. 1, along with ¶ 0040, e.g. “A plurality of input neurons 101, 102, 103, 104 are connected to a plurality of output neurons 110, 120 by way of a plurality of artificial synapses 111, 112, 113, 114, 121, 122, 123, 124. An artificial synapse may be formed by means of a memristive component.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Palma’s memristive devices with Suri’s network in order to introduce probabilities to implement a learning rule for use in a neural network as suggested by Suri (see ¶ 0001-0003 and 0075).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palma and Suri as applied to above, and further in view of U.S. Patent Application Publication 2012/0117012 by Szatmary et al. (“Szatmary”).

	In regard to claim 10, Palma does not expressly disclose:
10. A short term plasticity method in an artificial neural network according to claim 8, comprising: See Szatmary, ¶ 0042, e.g. “short-term plasticity.” Also see ¶ 0047, e.g. “The network consists of n=1000 simulated spiking neurons.” Also see Szatmary, at least p. 11, bottom left column, e.g. “method.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Palma’s synapse with Szatmary’s short-term plasticity in order to model neuron firing rates as suggested by Szatmary (see ¶ 0005).
Palma also discloses:
carrying by the control block the first modification of the equivalent conductance yi(t) upon receipt of each clock signal; See Palma, p. 97, right column, e.g. “The delay element is used to perform the reset operation of the CBRAM device at the end of each neuron spike.”
carrying by the control block the second modification of the equivalent conductance yi upon receipt of each input voltage pulse emitted by the first artificial neuron. See Palma, p. 97, right column, e.g. “The delay element is used to perform the reset operation of the CBRAM device at the end of each neuron spike.” Note that Suri teaches an artificial neural network including pulses of artificial neurons as cited in claim 8 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2014/0129498 by Bichler et al. teaches artificial neural networks assembled using memristive devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/James D. Rutten/            Primary Examiner, Art Unit 2121